DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-11, 14-15 and 18-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over embodiment 1 in view of embodiment 2 of Haler (US 2009/0002491).

Regarding claim 1, 
Haler embodiment 1 teaches:

a video camera for capturing and producing video data (Haler: Fig 1; [0024]-[0026]; internal camera 30 captures video images) in a non-visible spectrum (Haler: [0036]; using infrared LED 130, camera 30 captures video images even when there is little visible light); 
a LAN connector (Haler: Fig 1; [0030]; output connectors 120) for connecting to the LAN cable (Haler: Fig 1; black cable lines internal to rear view mirror housing 20 of video system 10); 
a LAN transmitter (Haler: Fig 1; electronics module 50 transmits video signals to output connectors 120; [0030]) coupled between the LAN connector and the video camera (Haler: Fig 1; electronics module 50 is between output connectors 120 and internal camera 30) for transmitting the video data to the LAN cable (Haler: Fig 1; [0030]; electronics module 50 transmits video signals via black cable lines to output connectors 120 to eventually reach an external monitor); and 

wherein the video camera (Haler: Fig 1; internal camera 30) and the LAN transmitter (Haler: Fig 1; electronics module 50) are coupled to the LAN connector (Haler: Fig 1; output connectors 120 coupled via black cable lines to electronics module 50 and internal camera 30) and are powered only from DC power (Haler: [0037]; video system 10 runs on DC power).

Haler embodiment 1 fails to teach:
a Local Area Network (LAN) cable that concurrently carries Direct Current (DC) power and communication signals over the same wires;
wherein the video camera and the LAN transmitter are coupled to the LAN connector and are powered only from DC power carrying over the LAN cables.

Haler embodiment 2 teaches:
a Local Area Network (LAN) cable (Haler: Fig 11; [0048]; [0053]-[0054]; cable, ethernet cable, ethernet bus, ethernet port, Power Over Ethernet POE cable) that concurrently carries Direct Current (DC) power and communication signals over the same wires (Haler: [0053]-[0054]; Power Over Ethernet POE to provide power to components of the present system; power and data on the same cable);
carrying over the LAN cable (Haler: [0053]-[0054]; cable, ethernet cable, ethernet bus, ethernet port; Power Over Ethernet POE to provide power to components of the present system; power and data on the same cable).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine embodiment 2 with embodiment 1 of Haler.  Using Power Over Ethernet POE as in embodiment 2 of Haler would benefit embodiment 1 by simplifying the product design, by combining data and power in one wire, as well as allow for more user customization through uniform POE connections.  Additionally, this is the application of a known technique, using POE, to a known device ready for improvement, embodiment 1 of Haler, to yield predictable results.  Furthermore, this is simple substitution of one known element for another, two wires with one wire, to obtain predictable results.

Regarding claim 4, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, further comprising an image processor coupled to the video camera for producing a video data according to a digital video format (Haler: [0034]; memory 60 stores video in MPEG 4 format from module 50; [0055]; H.263 and H.264).

Regarding claim 5, 
Haler embodiment 1 and 2 teaches:
The device according to claim 4, wherein the digital video format is based on one out of: TIFF (Tagged Image File Format), RAW format, AVI, DV, MOV, WMV, MP4, DCF (Design Rule for Camera Format), ITU-T H.261, ITU-T H.263, ITU-T H.264, ITU-T CCIR 601, ASF, Exif (Exchangeable Image File Format) and DP*OF (Digital Print Order Format) standards (Haler: [0055]; H.263 and H.264).

Regarding claim 6, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, further comprising in the casing a video compressor coupled to the LAN transmitter for compressing the video data before transmission to the LAN cable (Haler: [0034]; memory 60 stores video in MPEG 4 format from module 50; [0055]; H.263 and H.264).
	It is noted that Thacher also teaches this (Thacher: Fig 2; Video Compression Engine 205; [0147]-[0148]; [0180])

Regarding claim 7, 
Haler embodiment 1 and 2 teaches:


Regarding claim 8, 
Haler embodiment 1 and 2 teaches:
The device according to claim 6, wherein the compression is based on interframe compression, or wherein the compression is a non-lossy compression (Haler: [0034]; MPEG 4; [0055]; H.263 and H.264).

Regarding claim 9, 
Haler embodiment 1 and 2 teaches:
The device according to claim 6, wherein the compression is based on a standard compression algorithm which is one or more out of JPEG (Joint Photographic Experts Group) and MPEG (Moving Picture Experts Group), ITU-T H.261, ITU-T H.263, ITU-T H.264 and ITU-T CCIR 601 (Haler: [0034]; MPEG 4; [0055]; H.263 and H.264).

Regarding claim 10, 
Haler embodiment 1 and 2 teaches:


Regarding claim 11, 
Haler embodiment 1 and 2 teaches:
The device according to claim 10, wherein the area is a human skin area (Haler: [0026]; drivers have skin).

Regarding claim 14, 
Haler embodiment 1 and 2 teaches:
The device according to claim 10, further comprising a light source mounted for illuminating the area (Haler: Fig 1; IR LEDs 130; [0025]; [0036]).

Regarding claim 15, 
Haler embodiment 1 and 2 teaches:
The device according to claim 14, wherein the light source is a Light Emitting Diode (LED) (Haler: Fig 1; IR LEDs 130; [0025]; [0036]).

Regarding claim 18, 
Haler embodiment 1 and 2 teaches:


Regarding claim 19, 
Haler embodiment 1 and 2 teaches:
The device according to claim 18, wherein the display is mechanically attached to the casing (Haler: Fig 1-2; video monitor 40; [0024]-[0025]; [0028]; [0030]; external monitor; Fig 11; display monitor 1040; [0045]).

Regarding claim 20, 
Haler embodiment 1 and 2 teaches:
The device according to claim 19, wherein the display is coupled to the connector (Haler: Fig 1-2; video monitor 40; [0024]-[0025]; [0028]; [0030]; external monitor; Fig 11; display monitor 1040; [0045]) for being powered by the DC power over the LAN cable (Haler: [0053]; battery backup; claim 33; [0053]-[0054]; Power Over Ethernet POE to provide power to components of the present system; power and data on the same cable).

Regarding claim 21, 
Haler embodiment 1 and 2 teaches:


Regarding claim 22, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, further comprising a standard analog video interface for transmitting the video data (Haler: Fig 12; analog video).

Regarding claim 23, 
Haler embodiment 1 and 2 teaches:
The device according to claim 22, wherein the analog video interface is substantially based on one or more out of NTSC, PAL or SECAM formats, analog RGB and S-video (Haler: [0027]).

Regarding claim 24, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, further comprising a standard digital video interface that comprises a standard video connector (Haler: Fig 11-12; [0048]).

Regarding claim 25, 
Haler embodiment 1 and 2 teaches:


Regarding claim 26, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, wherein the LAN cable is according to EIT/TIA-568 or EIA/TIA-570 and comprises UTP or STP twisted-pairs (Haler: Fig 11; [0048]; [0053]-[0054]; cable, ethernet cable, ethernet bus, ethernet port, Power Over Ethernet POE cable).

Regarding claim 27, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, wherein the LAN connector is RJ-45 type (Haler: Fig 11; [0048]; [0053]-[0054]; cable, ethernet cable, ethernet bus, ethernet port, Power Over Ethernet POE cable).

Regarding claim 28, 
Haler embodiment 1 and 2 teaches:


Regarding claim 29, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, wherein the DC power and communication signals are carried over a phantom channel in the LAN cable (Haler: [0053]-[0054]; cable, ethernet cable, ethernet bus, ethernet port; Power Over Ethernet POE to provide power to components of the present system; power and data on the same cable).

Regarding claim 30, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, wherein the DC power and communication signals are carried using Frequency Division Multiplexing (FDM), wherein the communication signal is carried over a communication frequency band distinct and above the DC power (Haler: [0053]-[0054]; cable, ethernet cable, ethernet bus, ethernet port; Power Over Ethernet POE to provide power to components of the present system; power and data on the same cable).

Regarding claim 31, 
Haler embodiment 1 and 2 teaches:
The device according to claim 30, further comprising a low pass filter (LPF) coupled between the LAN connector and the LAN transmitter for substantially passing only the DC power (Haler: [0053]-[0054]; cable, ethernet cable, ethernet bus, ethernet port; Power Over Ethernet POE to provide power to components of the present system; power and data on the same cable).

Regarding claim 32, 
Haler embodiment 1 and 2 teaches:
The device according to claim 30, further comprising an high pass filter (HPF) coupled between the LAN connector and the LAN transmitter for substantially passing only the communication signal between the LAN connector and the LAN transmitter (Haler: [0053]-[0054]; cable, ethernet cable, ethernet bus, ethernet port; Power Over Ethernet POE to provide power to components of the present system; power and data on the same cable).

Regarding claim 33, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, further comprising in the casing an additional video camera for capturing and producing additional video data (Haler: Fig 1; [0024]-[0026]; internal camera 30; external camera; MPEP 2144.04(VI)(B)-

Regarding claim 34, 
Haler embodiment 1 and 2 teaches:
The device according to claim 33, wherein the additional video camera is coupled to the LAN connector for being powered by the DC power from the LAN cable (Haler: [0053]-[0054]; Power Over Ethernet POE to provide power to components of the present system).

Regarding claim 35, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, further comprising in the casing an image processor coupled to the video camera for processing the video data (Haler: [0034]; memory 60 stores video in MPEG 4 format from module 50; [0055]; H.263 and H.264).

Regarding claim 36, 
Haler embodiment 1 and 2 teaches:
The device according to claim 35, wherein the image processor is coupled to the LAN connector (Haler: Fig 1) for being powered by the DC power from the 

Regarding claim 37, 
Haler embodiment 1 and 2 teaches:
The device according to claim 35, wherein the image processor is operative to identify an element in the video data (Haler: [0049]; identify missing frames; [0059]; unique identifier stamp; claim 29).

Regarding claim 38, 
Haler embodiment 1 and 2 teaches:
The device according to claim 37, wherein the element comprises an individual hair or a hairy area (Haler: [0049]; missing frames of a driver having hair).

Regarding claim 39, 
Haler embodiment 1 and 2 teaches:
The device according to claim 37, further operative to generate an image wherein the identified element is marked (Haler: [0049]; integrate missing frames once received; [0059]; unique identifier stamp; claim 29).

Regarding claim 40, 

The device according to claim 1, wherein the non-visible spectrum is in an infrared or ultraviolet spectrum (Haler: [0036]; using infrared LED 130, camera 30 captures video images even when there is little visible light).

Claims 2-3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over embodiment 1 in view of embodiment 2 of Haler (US 2009/0002491) and Thacher et al. (US 2005/0073575).

Regarding claim 2, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, wherein the video camera comprises in a single enclosure (Haler: Fig 1; housing 20, camera 30; Fig 11; housing 1020, camera 1030): 
an optical lens for focusing received light mechanically oriented to focus an image (Haler: [0026]; glass lens; Fig 12); 
a photosensitive image sensor array disposed approximately at an image focal point plane of the optical lens for capturing the image and producing electronic image information that represents the image (Haler: [0026]; camera 30, CMOS sensor, in housing 20; Fig 2,11); 

Haler embodiment 1 and 2 fails to teach:


Thacher teaches:
The device according to claim 1, wherein the video camera comprises in a single enclosure (Thacher: [0014]; [0016]; claim 1): 
an optical lens for focusing received light mechanically oriented to focus an image (Thacher: [0014]; [0016]; claim 1); 
a photosensitive image sensor array disposed approximately at an image focal point plane of the optical lens for capturing the image and producing electronic image information that represents the image (Thacher: [0110]; camera module 200); and 
analog to digital (A/D) converter coupled to the image sensor array for generating the video data (Thacher: Fig 2; [0147]; Video A/D converter 202 converts the analog video into digital video pixel data).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine Thacher with embodiment 1 and embodiment 2 of Haler.  Using a different camera and a/d converter, as in Thacher, would benefit the embodiment 1 and embodiment 2 of Haler teachings by allowing for user customization of the camera according to cost, availability and preference.

Regarding claim 3, 
Haler embodiment 1 and 2 and Thacher teaches:
The device according to claim 2, wherein the image sensor array is based on Charge-Coupled Devices (CCD) or Complementary Metal-Oxide-Semiconductor (CMOS) (Haler: [0026]; camera 30, CMOS sensor).

Regarding claim 16, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1, further comprising in the casing a battery coupled to the connector to be charged from the DC power over the LAN cable (Haler: [0053]; battery backup; claim 33; [0053]-[0054]; Power Over Ethernet POE to provide power to components of the present system; power and data on the same cable).

Haler embodiment 1 and 2 fails to teach:
rechargeable battery.

Thacher teaches:
further comprising in the casing a rechargeable battery coupled to the connector to be charged from the DC power over the LAN cable (Thacher: Fig 2; rechargeable battery pack 252; [0122]; POE recharges battery)



Regarding claim 17, 
Haler embodiment 1 and 2 teaches:
The device according to claim 1 (as shown above), 

Haler embodiment 1 and 2 fails to teach:
further comprising an electric motor coupled to the connector for being powered by the DC power over the LAN cable.

Thacher teaches:
further comprising an electric motor coupled to the connector for being powered by the DC power over the LAN cable (Thacher: Fig 2, motorized tripod 240; [0181]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine Thacher with embodiment 1 and embodiment 2 of Haler.  Using a motorized tripod, as in Thacher, would benefit the .

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488